Memo Endorsed
Application Granted. The conference scheduled for March 24, 2020 is hereby adjourned. It is not this Court's practice to stay
discovery pending a decision on a motion to dismiss, however given the current COVID-19 pandemic and national
emergency, the deadline to file a complete 26(f) will be extended to May 1, 2020. Parties are directed to review the Court's
updated individual practices and refrain from in-person contact.
SO ORDERED.


_________________________
Ona T. Wang         3/18/2020
U.S. Magistrate Judge
